 

Exhibit 10.1

 

SERVICE PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
Trustees of Service Properties Trust (the “Company”) for services as Trustees,
which is subject to modification at any time by the Board of Trustees (the
“Board”) or the Compensation Committee of the Board, as applicable:

 

·Each Independent Trustee receives an annual fee of $75,000 for services as a
Trustee. The annual fee for any new Independent Trustee is prorated for the
initial year.

 

·Each Independent Trustee who serves as a committee chair of the Board’s Audit
Committee, Compensation Committee or Nominating and Governance Committee
receives an additional annual fee of $17,500, $12,500 and $12,500, respectively.
The committee chair fee for any new committee chair is prorated for the initial
year.

 

·The Lead Independent Trustee receives an additional annual cash retainer fee of
$15,000 for serving in this role.

 

·Each Trustee receives a grant of 5,000 of the Company’s common shares of
beneficial interest on the date of the first Board meeting following each annual
meeting of shareholders (or, for Trustees who are first elected or appointed at
other times, on the day of the first Board meeting attended).

 

·The Company generally reimburses all Trustees for travel expenses incurred in
connection with their duties as Trustees and for out of pocket costs incurred in
connection with their attending certain continuing education programs.

 





 